Luke, J.
Where, after this court affirmed a conviction for seduction (Childers v. State, 37 Ga. App. 93, 139 S. E. 88), the accused filed an extraordinary motion for a new trial, based upon alleged newly discovered evidence, and the motion was overruled, this court will not hold that in so ruling the trial judge abused his discretion, where none of the affidavits in support of the two witnesses upon whose evidence a new trial was sought gave the names of their associates (Civil Code (1910), § 6086; Childers v. State, supra; Ivey v. State, 154 Ga. 63 (6), 113 S. E. 175) , and where one of the two attorneys representing the accused at his trial declined to make an affidavit that he did not know of the existence of such evidence before the trial and that the same could not have been discovered by the . exercise of ordinary diligence. Civil Code (1910), § 6086; Speer v. State, 136 Ga. 67 (70 S. E. 797); Patterson v. Collier, 77 Ga. 292 (2) (3 S. E. 119); Weeks v. State, *20579 Ga. 36 (7) (3 S. E. 323); Wheeler v. Salinger, 33 Ga. App. 300 (9) (125 S. E. 888); Carpenter v. State, 35 Ga. App. 349 (133 S. E. 350); Hart v. State, 36 Ga. App. 673 (2) (137 S. E. 798); Williams v. State, 34 Ga. App. 174 (2) (128 S. E. 586); Brand v. Kennedy, 71 Ga. 707 (2).
Decided May 15, 1928.
George W. Garrett, Walter DeFore, James C. Estes, for plaintiff in error.
Charles E. Garrett, solicitor-general, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.